Order, Supreme Court, New York County, entered on February 24, 1975, unanimously affirmed. Respondents shall recover of appellants $60 costs and disbursements of this appeal. Special Term properly granted defendants’ cross motion to dismiss plaintiffs’ third cause of action for reformation of a lease based upon an alleged mutual mistake on the ground that it is barred by the six-year Statute of Limitations (CPLR 213). Since plaintiffs’ cause of action is based solely upon mutual mistake with no claim *848of fraud, the cause accrued upon execution and delivery of the lease, regardless of when it was discovered. With limited exceptions not here applicable, the general rule is that the Statute of Limitations begins to run when the mistake is committed, not when it is discovered. (See McKinney’s Cons Laws of NY, Book 7B, CPLR C213:6, p 328; Metcalf v Metcalf, 196 Misc 842, affd 276 App Div 1068, affd 302 NY 822; Northerly Corp. v Hermett Realty Corp., 15 AD2d 888.) Concur—Stevens, P. J., Murphy, Tilzer, Lane and Nunez, JJ.